Citation Nr: 1340117	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include degenerative joint disease, biceps tear, and rotator cuff tear.  

2.  Entitlement to an initial compensable disability rating for the service-connected skin disability affecting multiple areas of the body.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision, with notice to the Veteran in July 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2013.  A transcript is associated with the Virtual VA paperless claims file.  Both the paper claims file and the paperless claims file have been reviewed.

The Veteran submitted additional evidence in support of his claim in June 2013, shortly after the Board hearing, along with a waiver of review of such evidence by the agency of original jurisdiction.  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The RO initially denied service connection for a left shoulder disorder, claimed as degenerative joint disease, in an April 1997 rating decision.  The Veteran submitted another claim of service connection for a left shoulder disorder in May 2008, which led to the current appeal.  The RO adjudicated the issue as whether new and material evidence had been received to reopen the previously denied claim, based on a finding that the prior denial in April 1997 of a left shoulder disorder had become final.  As discussed below, the Board finds that the prior denial did not become final and, therefore, the Veteran's claim has been pending since April 1997.  Accordingly, the issue on appeal is an original claim for service connection.  

Further, the evidence of record indicates multiple possible left shoulder disorders.  The Veteran initially claimed degenerative joint disease of the left shoulder, but subsequent medical evidence noted diagnoses in connection with left shoulder symptoms of status post surgical repair of rotator cuff tear and biceps tendon or muscle tear.  See, e.g., March 2009 VA examination report; June 2007 private operative report; May 2013 private opinion letter.  The Veteran has also claimed that he has left shoulder symptoms due to his ruptured biceps, which he believes occurred in service.  See, e.g., July 2007 and May 2008 VA treatment records.  

The claim for a left shoulder disorder contemplates all conditions that have been described or diagnosed during the time his claim has been pending.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (stating that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record).  As such, this issue has been recharacterized to contemplate all currently diagnosed left shoulder disorders.
  
Additionally, the Board notes that, although the RO characterized the Veteran's skin disability as affecting only the left foot and ankle, behind both knees, and the dorsum of both hands, he claimed the condition as a skin rash affecting the entire body.  His private treatment records confirm flare-ups over other portions, including the face, the waist, the back, and both arms, legs, and feet, at various times, all diagnosed as flare-ups or recurring eczema with secondary infection.  Additionally, the March 2009 VA examiner indicated that the Veteran's current skin disorder was as likely as not a continuation of his treatment during service.  As such, the Veteran should be rated based on the manifestations of his skin disorder on all parts of the body.  This issue on appeal has, therefore, been recharacterized to reflect this.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the RO initially denied service connection for a left shoulder disorder, claimed as degenerative joint disease, in an April 1997 rating decision.  Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If new and material is received prior to the expiration of the appeal period, however, such evidence will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  In such cases, the denial will is not considered final, and the claim remains pending.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Prior to August 29, 2001, including when the Veteran's claim was initially denied, new and material evidence was defined as existing evidence not previously submitted to agency decisionmakers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of a claim.  38 C.F.R. § 3.156(a) (1996& 2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of determining whether evidence is new and material, all evidence is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the RO initially denied service connection for a left shoulder disorder, claimed as degenerative joint disease, in April 1997.  The Veteran was notified of his rights to appeal at that time, but he did not do so.  Nevertheless, new and material evidence was received within one year of the denial, as discussed below.  

In the April 1997 rating decision, the RO noted that the Veteran was treated for left shoulder symptoms during service in 1983 and 1991, but found that there was no resulting residual disability because no disability was found on his March 1994 separation examination.  No VA examination had been provided at that time.  

Thereafter, a February 1998 VA examination showed complaints involving the left shoulder.  Specifically, there was slight popping in both shoulders, but there was no pain with motion of the left shoulder (as opposed to the right).  The Veteran did, however, have reduced flexion and abduction in both shoulders, to only 170 degrees each out of a normal 180 degrees.  See 38 C.F.R. § 4.71a, Plate I (showing full ranges of motion).  No x-rays or other diagnostic tests were ordered for the left shoulder, and the examiner did not diagnose a left shoulder disorder.  This examination was focused primarily on the right shoulder, however, as the RO had found that the Veteran submitted to another claim for the right shoulder.  Nevertheless, there was some indication of a diagnosable left shoulder disorder.  

This evidence was received within one year after the April 1997 rating decision, and it was neither cumulative nor redundant of the prior evidence.  The new evidence also bore directly on the issue of a current disability of the left shoulder, which was the primary basis for the initial denial.  Further, the evidence was so significant that it should have been considered for a fair adjudication of the merits of the Veteran's claim.  It also triggers VA's duty to provide a VA examination to determine the nature and etiology of the claimed disability.  See 38 C.F.R. § 3.159(c)(4).  Therefore, the evidence was new and material, and the April 1997 rating decision did not become final.  See 38 C.F.R. § 3.156(a)&(b); Hodge, 155 F.3d 1356.  As such, the Veteran's April 1997 claim remained pending.  The left shoulder disorder was not addressed by the RO again until after the Veteran's claim in May 2008.  

Having determined that the left shoulder issue constitutes an original claim, further development is deemed necessary.  With regard to in-service injury, the Veteran's service treatment records show a diagnosis of left trapezius muscle strain in February 1983.  This was based on complaints of a stiff neck since 1976, and current inability to move his neck without shooting pain, with objective sharp, shooting pain to palpation and range of motion limited to the left side.  (The Veteran and his wife have generally reported an initial left shoulder injury in 1985 or 1986.  Although there is no documented treatment in 1985 or 1986, this 1983 record appears to be generally consistent with the Veteran's complaints and reported diagnosis.)

Thereafter, in April 1991, the Veteran was treated for complaints of sharp, shooting pain to the left shoulder associated with weight bearing.  He described a "snap" a week earlier while lifting a food tray that "felt like muscle ripping," with sporadic pain since that time.  Examination on April 7 showed objective pain and a "snap" in the shoulder with arm lift and extension.  The assessment was rule out ligament strain or muscle strain.  The next day, April 8, the Veteran again described a sudden "snapping sound" distal to the left elbow at the time of injury, with sharp pain from the forearm to the shoulder.  Examination showed moderate pain upon pressure around the left deltoid muscle down to between the triceps and biceps, and limited range of motion of the shoulder with pain upon abduction.  The provider noted that the Veteran had a prior history of motor vehicle accident in the mid-1970s with longstanding neck pain that had been treated with physical therapy.  The Veteran had recently noted left hand weakness off and on, and there were abnormalities distally and in the C5-6 dermatomes on the left arm.  X-rays of the cervical spine and left shoulder were normal.  The assessment was rule out sensory radiculopathy due to impingement on the C5-6 nerve roots from old whiplash scar tissue.   

At his retirement examination in March 1994, the Veteran reported swollen or painful joints and a painful or "trick" shoulder or elbow.  These were noted to be "rotator cuffs" in 1973 with no surgeries, not considered disabling.  The examiner found no abnormalities, and no x-rays were ordered for the shoulders.  

As noted above, the Veteran had slight popping and reduced range of motion in the left shoulder during a February 1998 VA examination.  Thereafter, he reported continued left shoulder symptoms such as pain for VA treatment in June 2001 and February 2003, as well as during an August 2003 VA examination.  

In a June 2007 record from the Veteran's private orthopedic surgeon, Dr. J.B., the Veteran complained of pain in the anterior region of the left shoulder for the past couple of years, but he denied any injury.  There was reduced range of motion, x-rays showed hypertrophic changes along the acromioclavicular joint, and an MRI showed changes along the insertion of the subscapularis and the supraspinatus tendon.  The Veteran then underwent surgical repair of the left shoulder, also in June 2007, and the post-operative diagnosis was "left shoulder previous detachment, long head biceps tendon, partial thickness undersurface rotator cuff tear, and subscap[ularis] tear."  Among other findings, notes in the operative procedure portion of this report stated that the "[b]iceps was chronically absent."

Shortly thereafter, in a July 2007 VA treatment record, the Veteran reported injuring his left shoulder and biceps in 1986, and that he had recently reinjured his left shoulder and underwent surgical repair at a private hospital in June 2007.  

The Veteran was afforded a VA examination in March 2009.  The examiner noted a history of left shoulder injury in 1991, which the Veteran described as developing shoulder pain and feeling "something pop" while doing overhead lifting.  The examiner stated that this was treated conservatively with a diagnosis of left trapezius muscle sprain at that time.  As noted above, April 1991 service treatment records showed reports of a "snap" and feeling "like a muscle ripping."  The diagnosis was "rule out" ligament muscle strain, and on the following day, "rule out" C5-6 radiculopathy related to scarring from a prior whiplash injury.  The records from February 1983 showed a diagnosis of left trapezius muscle strain.

The March 2009 VA examiner's impressions were: (1)  left trapezius muscle strain diagnosed in 1991 treated conservatively; and (2) rotator cuff tear diagnosed in 2007 with status post operative repair for rotator cuff, and also tear of biceps tendon rupture, with continued shoulder pain and weakness in the left upper of the left biceps and triceps muscle.  The examiner opined that it was less likely than not that the Veteran's rotator cuff tear injury and biceps muscle tear was a secondary expression of the trapezius sprain during service in 1991.  The examiner reasoned that the Veteran gave a history at the time of the left shoulder surgery in 2007 of having injured his left shoulder and biceps a year previously.  

It is unclear whether this VA examiner considered the Veteran's full service treatment records, or his left shoulder symptoms over the years prior to 2007, as indicated in by medical records.  The Veteran also testified to off and on recurring left shoulder symptoms after the in-service injury during the May 2013 Board hearing.

Additionally, the Veteran submitted a May 2013 letter from his private orthopedic surgeon, Dr. J.B., who stated that it "does appear" that the Veteran's biceps rupture occurred on active duty and prior to treatment in 2007.  This was based on the Veteran's report of injuring his left shoulder on active duty in the 1980s, and then again on active duty in July 1991, when he felt a "snap sensation" in his shoulder.  

Based on the foregoing evidence, it is unclear whether the Veteran's ruptured biceps is a left shoulder disorder, as opposed to a left upper arm disorder.  It is also unclear whether any other diagnosed conditions, including rotator cuff tear or any arthritis, are related to the biceps tear or are otherwise related to symptoms during service.  As such, another VA opinion should be obtained to answer these questions.

With regard to a higher initial rating for the service-connected skin disorder, the Veteran asserts that his disorder is more severe than recorded in the March 2009 VA examination, and that he is entitled to a compensable rating.  He states that he had just had a flare-up the week before, and it was almost cleared up at the time of the examination, but he had another breakout approximately one week later.  The Veteran reports that he uses creams on a regular basis, and he has flare-ups two to four times per year that cover larger areas of the body and require treatment with shots.  See, e.g., May 2010 VA Form 9; May 2013 hearing transcript at pp. 4-7.  

The Veteran has submitted records from his private dermatology provider, Dr. M, dated from 2001 to 2013, showing treatment for flare-ups on various parts of his body.  These records show treatment with ointment or cream, pills, and injections.  

When there is a history of remission and recurrence of a condition, VA has a duty to evaluate the condition during an active, rather than inactive, phase, to the extent possible.  This duty applies if the disability, in its recurrent state, affects the Veteran's earning capacity and lasts more than a few days.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  This appears to be the situation in this case, and the currently available evidence is insufficient to rate the Veteran's skin disorder.  Although the records from Dr. M confirm the Veteran's reports of flare-ups on various portions of the body, it does not sufficiently indicate the percentage of the body or exposed areas that are affected, or the frequency of use of systemic therapy such as corticosteroids or immunosuppressive drugs.  See 38 C.F.R. § 4.119, DC 7806.  

Further, the last VA treatment records in the claims file are from June 2009.  Any pertinent records since that time should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records concerning the Veteran's skin disorder dated since June 2009, and associate them with the file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his skin disorder.  The entire claims file, including a copy of this remand and any records in electronic form, should be made available to the examiner for review.  All appropriate tests and studies should be conducted.  

The examiner should respond to the following:

(a)  Measure and record all manifestations of the Veteran's chronic skin disorder, including the percentage of the entire body and of the exposed areas of the body that is covered.  

(b)  Indicate the frequency with which the Veteran has received treatment for the skin disorder with systemic therapy such as corticosteroids or other immunosuppressive drugs.  In particular, the examiner should indicate whether the Veteran's use of immunosuppressive drugs had a total duration of more or less than six weeks, or was constant or near-constant, during any 12- month period.  

The examiner should consider all lay and medical evidence, including the private records from Dr. M concerning flare-ups and types of treatment, as well as the Veteran's descriptions of the timing and severity his symptoms.  The Veteran's statements in this regard cannot be rejected due solely to a lack of corroborating medical evidence.  If you choose to reject the Veteran's statements, please explain why.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disorders.  The entire claims file, including a copy of this remand and any records in electronic form, should be made available to the examiner for review.  All appropriate tests and studies should be conducted.  

The examiner should respond to the following:

(a)  Identify all diagnosable left shoulder disabilities demonstrated during the course of the appeal, or since April 1997.  

In particular, state whether the Veteran's left biceps tear is a left shoulder disorder.  Also, state whether there is arthritis of the left shoulder, or any other disorder, to include rotator cuff tear status post surgical repair.

For the purposes of the following questions, any disability shown since April 1997 will be considered a "current" left shoulder disability.

(b)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that any current left shoulder disability had its onset during the Veteran's active duty service, or is in any way related to his active service?  

Further, is any diagnosed left shoulder disability other than left biceps tear at least as likely as not related to the biceps tear itself?

(c)  If arthritis is diagnosed, did it at least as likely as not manifest to a compensable degree (including based on limitation of motion with pain) within one year after the Veteran's discharge from active duty, or by July 1996?  

In responding to each of the above, the examiner must provide a complete rationale for any opinion offered.  All lay and medical evidence of record should be considered.  The Veteran's statements as to the onset and timing of his symptoms should be considered along with the medical evidence.  Such statements cannot be rejected due solely to a lack of corroborating medical evidence.  If you choose to reject the Veteran's statements, please explain why.

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered, including what, if any information if evidence is necessary.  

4.  After completing the above actions, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case before the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

